DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the amendment filed on 7/26/2022. As directed by the amendment: no claims have been amended, no claims have been cancelled and new claims 9-10 have been added.  Thus, claims 1-10 are presently pending in this application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi (US 20120265162 A1) in view of Roe et al. (US 20150065981 A1), and further in view of Kurihara (US 20160317365 A1).


    PNG
    media_image1.png
    761
    1023
    media_image1.png
    Greyscale

(from left to right) Annotated Figure 4 of Kuramochi and Annotated Figure 3 of Kurihara


    PNG
    media_image2.png
    768
    532
    media_image2.png
    Greyscale

Annotated Figure 4 of Kuramochi with Pointed Tip
Regarding Claim 1, Kuramochi discloses an absorbent article comprising a main body including a liquid-permeable topsheet (3), a liquid-impermeable backsheet (2), and an absorbent body (6) disposed between the topsheet (3) and the backsheet (2) (fig.4; p.30), 
wherein the main body has an elongated shape with a predetermined length (L) in a front-rear direction and a predetermined width in a width direction (WF, WB) orthogonal to the front-rear direction, (fig.4; p.49-50), the main body having a middle region (M) including a body fluid discharge opening corresponding region (R1) that corresponds to a body fluid discharge opening of a wearer when attached (fig.4; p.41), a front end region (F) forward of the middle region (M), and a rear end region (B) rearward of the middle region (fig.4; p.40),
and an end region compressed groove (12,13) formed in at least one of the front end region and the rear end region, and having a shape including a substantial V-shape with a pointed tip (annotated fig.4), the pointed tip (annotated fig.4) projecting toward the body fluid discharge opening corresponding region (R1) (fig.4), 
a first virtual line (annotated fig.4, above) drawn in the width direction (WF, WB) through the pointed tip (annotated fig.4) and a second virtual line (annotated fig.4, above) drawn in the width direction (WF, WB) intersects the end region compressed groove (12,13) in two locations) (see annotated fig.4 above).
Kuramochi is silent regarding the main body having a compressed groove recessed from a topsheet side to a backsheet side, the compressed groove includes: a pair of front-rear direction compressed grooves extending in the front-rear direction; and extending along lateral sides of the body fluid discharge opening corresponding region or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance; and the pair of front-rear direction compressed grooves each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region; the first virtual line drawn in the width direction through the pointed tip intersects each of the pair of front-rear direction compressed grooves, and the second virtual line drawn in the width direction through the terminals of the pair of front-rear direction compressed grooves. 
Roe teaches the main body having a compressed groove (49) recessed from a topsheet (24) side to a backsheet (25) side (fig.13; p.141). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi with the main body having a compressed groove recessed from a topsheet side to a backsheet side as taught by Roe, to create a deeper groove and allow more exudate to seep into the body of the absorbent article (Roe fig.13; ¶ 141).
Kurihara teaches the compressed groove includes: a pair of front-rear direction compressed grooves 10 (emboss) extending in the front-rear direction (fig.1); and extending along lateral sides of the body fluid discharge opening corresponding region H (body fluid expelling area) or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance (fig.1; ¶ 81, 86); and the pair of front-rear direction compressed grooves 10 each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region H (fig.1); and a first virtual line (annotated fig.3, above) drawn in the width direction intersects each of the pair of front-rear direction compressed grooves 10, and a second virtual line (annotated fig.3, above) drawn in the width direction through the terminals of the pair of front-rear direction compressed grooves 10.
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi in view of Roe to have the compressed groove include: a pair of front-rear direction compressed grooves extending in the front-rear direction, and extending along lateral sides of the body fluid discharge opening corresponding region or through a location laterally spaced apart from the body fluid discharge opening corresponding region by a predetermined distance and wherein the pair of front-rear direction compressed grooves each have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove in a direction away from the body fluid discharge opening corresponding region; a first virtual line drawn in the width direction through the pointed tip intersecting each of the pair of front-rear direction compressed grooves, and a second virtual line drawn in the width direction through the terminals of the pair of front-rear direction compressed grooves, as taught by Kurihara, for the purpose of determining the absorbed amount of the body fluid is accurately recognized based on the diffusion status of the body fluid after being used (Kurihara ¶ 81), and to have a portion extended beyond a tip of the substantial V-shape of the end region compressed groove for the purpose of allowing improved contact with the wearer's genital area and to prevent side leakage (¶ 18-19). 

Regarding Claim 2, Kuramochi in view of Roe fails to teach at least one end portion of the front-rear direction compressed grooves is curved inwardly in the width direction. Kurihara teaches at least one end portion of the front-rear direction compressed grooves 10 is curved inwardly in the width direction (fig.1; “a curved line that protrudes toward the inner side in the width direction of the pad”, see ¶ 64).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe to have at least one end portion of the front-rear direction compressed grooves curved inwardly in the width direction as taught by Kurihara, for the purpose of further smoothly promoting diffusion of the body fluid in the absorbent body (Kurihara ¶ 64). 

Regarding Claim 3, Kuramochi teaches the pointed tip (annotated figure 4) and Kurihara teaches the front-rear direction compressed grooves 10 (fig.1), but Kuramochi/Roe/Kurihara fail to teach a distance in the front-rear direction between the pointed tip of the substantial V-shape of the end region compressed groove, and an edge of the portion of the front-rear direction compressed grooves extended beyond the pointed tip of the substantial V-shape is 2.0 mm to 8.0 mm. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kurimochi/Roe/Kurihara to have the edge of the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape be 2.0 mm to 8.0 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, changing the dimensions in Kurimochi would not change the function of it because the dimensions of the edge of the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape do not make the article absorb body fluid in a different way. Further, applicant places no criticality on the range claimed, indicating simply that the dimensions are 'preferably' within the claimed range (Spec, p.46).

Regarding Claim 5, Kuramochi further discloses the substantial V-shape (14) has an angle (OB) of 60 to 150 degrees (Kuramochi teaches that the angle is preferably 60 to 90 degrees, fig.4; p.48). 

Regarding Claim 6, Kuramochi/Roe further discloses the end region compressed groove (12,13) and the width direction (WB, WF) (fig.4), but fail to teach the front-rear direction compressed grooves and the end region compressed groove are spaced apart in the width direction. Kurihara teaches the front-rear direction compressed grooves 10 (fig.1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the absorbent article such that the - end region compressed groove is spaced apart in the width direction, as taught by Kuramochi/Roe, from the front-rear direction compressed grooves as taught by Kurihara, for the purpose of not suppressing the spreading of the body fluid that diffuses in the absorbent body, and so that an accurate diffusion status in the absorbent body can be observed (Kurihara ¶ 16). 

    PNG
    media_image3.png
    1048
    559
    media_image3.png
    Greyscale

Annotated Figure 1 of Kurihara

Regarding Claim 8, Kuramochi teaches the pointed tip (annotated figure 4), but Kuramochi/Roe/Kurihara fail to teach the portions extended beyond the pointed tip of the substantial V-shape of the end region compressed groove are formed closer to a front-rear direction centerline toward their end edges. Kurihara teaches the portions extended beyond the tip of the substantial V-shape of the end region compressed groove are formed closer to a front-rear direction centerline toward their end edges (see annotated fig.1 above).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe to have the portions extended beyond the tip of the substantial V-shape of the end region compressed groove formed closer to a front-rear direction centerline toward their end edges as taught by Kurihara, for the purpose of promoting natural diffusion to diffuse outward in the width direction of the pad while flowing outward in the longitudinal direction of the pad so that the diffusion of the body fluid proceeds smoothly (Kurihara ¶ 63). 

Regarding Claim 9, Kuramochi teaches the end region compressed groove (12,13) has a closed heart-shape (see fig. 4). Note: alternatively, if the emboss 13 as shown in fig.4 is not viewed as “closed heart-shape” then it would be obvious to one of ordinary skill in the art, to modify the heart-shape depicted in fig.4 to be fully closed since either s shape would perform the same function, for the purpose of distracting from the discomfort and inconvenience of a menstrual period, ¶ 51) including two substantial V-shapes (see fig.4; "a design emboss 13 having a shape of a heart", ¶ 51) and the pointed tips (annotated fig.4) of which are on a front-rear direction centerline (see fig.4, line denoting ‘FRONT’ to ‘BACK’). 


    PNG
    media_image4.png
    572
    591
    media_image4.png
    Greyscale

Zoomed-in, Annotated Figure 1 of Kurihara

Regarding Claim 10, Kuramochi fails to teach an angle between a direction of extension of an inwardly curved end portion of the front-rear direction compressed groove, and a front-rear direction centerline and is 10 to 40 degrees. Kurihara teaches an angle between a direction of extension of an inwardly curved end portion of the front-rear direction compressed groove 10 (emboss), and a front-rear direction centerline (see fig.1) and is 10 to 40 degrees (see zoomed-in, annotated figure 1).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi in view of Roe in view of Kurihara, and further in view of Kuroda et al. (US 20110251575 A1).

Regarding Claim 4, Kuramochi teaches the pointed tip (annotated figure 4), and Kurihara discloses the front-rear direction compressed groove 10 includes high-compressed portions 10a (highly compressed portions, dotted portions) and a low-compressed portion 10b (low compressed portions, white portions) having a shallower depression than the high-compressed portions (fig.8). Kuramochi/Roe/Kurihara are silent regarding the portion of the front-rear direction compressed grooves that extended beyond the pointed tip of the substantial V-shape of the end region compressed groove does not include any of the high-compressed portions. 
Kuroda et al. discloses the portion of the front-rear direction compressed grooves extended beyond the tip of the substantial V-shape of the end region compressed groove does not include any of the high-compressed portions (enlarged view of fig.6 in the rear-side). It can be seen that none of the darker (high compressed regions) extend beyond the tip of 7f.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe/Kurihara to have the portion of the front-rear direction compressed grooves that extended beyond the tip of the substantial V-shape of the end region compressed groove not include any of the high-compressed portions as taught by Kuroda et al., for the purpose of reducing excessive rigidity in the groove and allowing the absorbent article to better fit the curve of the body (Kuroda ¶ 34).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi in view of Roe et al. in view of Kurihara as applied to claim 1 above, and further in view of Kudo et al. (US 20130085464 A1).

Regarding Claim 7, Kuramochi discloses the end region compressed groove (13) is formed in the front end region (F) (fig.4). Kuramochi is silent regarding the pair of front-rear direction compressed grooves are connected to each other in the rear end region. Kudo et al. teaches the pair of front-rear direction compressed grooves (14A, 15A) are connected to each other in the rear end region (14B, 15B) (fig.1; p.26).Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kuramochi/Roe/Kurihara to have the pair of front-rear direction compressed grooves connected to each other in the rear end region, as taught by Kudo et al., to prevent leakage of bodily fluids from the region having the connected grooves in the absorbent body (Kudo ¶ 46).

Response to Arguments
Applicant's arguments filed 7/26/2022 have been fully considered but they are not persuasive for the following reasons:

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection with additional interpretations and/or teaching from other embodiments of prior art of record as fully discussed above.

On pages 7-9 of the Applicant’s remarks, the Applicant argued that claims 2-10 depend from claim 1 and so at least similarly distinguish over the asserted combination of references.

However, the Examiner respectfully disagrees, and asserts that claim 1 can be overcome in light of the previously mentioned prior art, Kuramochi, Roe, Kurihara, and Kuroda, as discussed above. Additionally, since claims 2-10 depend from claim 1, they are similarly rejected as claim 1.

On page 7 of the Applicant’s remarks, the Applicant argues that for claim 1, if Kuramochi were modified to have the above-noted feature of claim 1 of the present application, the "separation distances" or the "discontinuous zones ZF and ZB" would be eliminated, and thereby the movement separation between the front portion F and the blood discharge opening corresponding portion M, and/or the movement separation between the back portion B and the blood discharge opening corresponding portion M would not be achieved.
However, the Examiner respectfully disagrees. It is noted that Applicant’s assertion “the "separation distances" or the "discontinuous zones ZF and ZB" would be eliminated” is a conclusive statement that is not based on factual evidence. The separation distance, along with ZF and ZB, of Kuramochi are not relied upon as a teaching for the limitations of claim 1. Additionally, Applicant’s assertion that “movement separation… would not be achieved” is a conclusive statement that is not based on factual evidence. 

On pages 8-9 of the Applicant’s remarks, the Applicant argues that for claim 1, if Kurihara were combined with Kuramochi so as to modify Kuramochi to have the above-noted feature of claim 1 of the present application, an emboss such as the back portion emboss 12 of Kuramochi would have to be arranged between the inclined embosses 13A, 13A of Kurihara (see "Annotated Figure 4 of Kuramochi and Annotated Figure 3 of Kurihara" at page 3 of the Office Action). Such modification would prevent the above mentioned function of the "dividing part 18" in Kurihara from being achieved, and undermine the purposes of the invention of Kurihara.
However, the Examiner respectfully disagrees. It is noted in the rejection of claim 1 under 35 U.S.C 103 as discussed above that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the closed heart-shape of 12 would not prevent the dividing part 18 of Kurihara from being present around the pointed tip of the heart-shape. In fact, the modification would improve Kurihara by providing flow of the body fluid along the embossed groove which can be suppressed, so that the body fluid can be easily penetrated in the absorbent body, and so that the shape retention of the embossed groove can be increased (¶ 86). 

Applicant’s arguments with respect to claim 1 has been considered but are moot in view of the new ground of rejection as fully discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785